          Case 1:18-cv-01395-NONE-SAB Document 57 Filed 11/02/20 Page 1 of 1


 1

 2                         UNITED STATES DISTRICT COURT
 3                                  EASTERN DISTRICT OF CALIFORNIA

 4
      BRUCE MORRELLI, et al.,                             Case No. 1:18 -cv-01395-NONE-SAB
 5
                      Plaintiffs,                         ORDER RE JOINT STATEMENT OF
 6                                                        DISCOVERY DISPUTE
              v.
 7
      CORIZON HEALTH, INC.,
 8
                      Defendant.
 9

10
              On September 18, 2020, Plaintiff filed a notice of motion to compel with a hearing set for
11
     October 21, 2020. (ECF No. 54.) On October 13, 2020, Plaintiff filed an amended notice of
12
     motion setting the hearing for November 4, 2020. (ECF No. 55.) On October 28, 2020, Plaintiff
13
     filed a second amended notice of motion setting the hearing for November 18, 2020.
14
              Pursuant to Rule 251 of the Local Rules of the Eastern District of California, if the
15
     moving party is still dissatisfied after meeting and conferring, the parties are to file a joint
16
     statement re discovery disagreement at least seven days before the scheduled hearing date. In
17
     this instance, seven days before the hearing date is a court holiday. Accordingly, the parties are
18
     reminded that the local rule requires the joint statement to be filed at least seven days prior and
19
     if a joint statement is not filed by November 11, 2020, the hearing on the motion to compel shall
20
     be vacated.
21

22 IT IS SO ORDERED.

23
     Dated:     November 2, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                      1
